DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on February 2, 2021 has been received and entered. Claims 1 and 3-20 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 10-12, and 18-20 are objected to because of the following informalities: 
“a free edge that is parallel a lower periphery of the at least one brassiere cup” (claim 10) should read “a free edge that is parallel to a lower periphery of the at least one brassiere cup,” to enhance clarity 
“each of the second material component layers defining a free layer edge” (claim 11) should read “each of the second material component layers defining a respective free layer edge,” to enhance clarity
“wherein the free layer edges of the second material component layers define a pocket” (claim 12) should read “wherein the free layer edges of the second material component layers together
“wherein, of the first, second, and third seamless material components, the second seamless component is an outer material component; and the third seamless material component is a middle material component” (claim 18) should read “wherein, of the first, second, and third seamless material components, each second seamless component is an outer material component; and each third seamless material component is a middle material component,” to enhance clarity
“wherein the rib band is defined by a folded edge of material of the middle material component” (claim 19) should read “wherein the rib band is defined by a folded edge of material of each middle material component,” to enhance clarity
“wherein the first free edge of the first seamless material component crosses the third free edge of the middle material component” (claim 20) should read “wherein, for each brassiere cup, the first free edge of the first seamless material component crosses the third free edge of the middle material component” to enhance clarity
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 9, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alva (US PG Pub 2011/0092134) in view of Sorensen (US PG Pub 2003/0186617), further in view of Jiang (CN 204930423 U).
Regarding claim 1, Alva discloses a garment (10) for nursing and for use with a breast pump (see at least Abstract, Fig. 28, and Fig. 33), comprising:
at least one cup (12) comprising: a plurality of at least partially overlapping material components (30, 42, 56), the plurality of at least partially overlapping material components comprising:
a first material component (30) extending from an upper periphery (26) of the at least one cup toward a lower periphery (18) of the at least one cup, the first material component defining a first free edge (32) adjacent the lower periphery of the at least one cup (see Figs. 11, 25, and 28 and paragraphs 0051-0052 and 0063);
a second material component (42) extending from the lower periphery of the at least one cup toward the upper periphery of the at least one cup (see Figs. 2-3), the second material component defining a second free edge (52) adjacent the upper periphery of the at least one cup 
a third material component (56) connected to a shoulder strap (74) of the garment (see Figs. 16-17 and paragraph 0061), the third material component extending from the shoulder strap to at least proximate the lower periphery of the at least one cup (see Figs. 16 and 17), the third material component extending from at least proximate a lateral side (proximate panel 78, see Figs. 16-17) of the at least one cup toward a medial centerline (88) of the garment (see at least Figs. 16-17) and having a free edge (66; see Figs. 2-4 and 9-14 and paragraphs 0054-0055).
Alva substantially discloses the invention as claimed above but fails to explicitly disclose wherein the at least one cup (12) is seamless.
However, Sorensen teaches wherein it is well-known to provide a nursing bra with seamless cups, to enhance wearer comfort (see paragraphs 0007, 0008, and 0010).
Therefore, based on Sorensen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Alva’s at least one cup to be seamless, as it is well-known to provide a nursing bra with seamless cups, to enhance wearer comfort.
The Examiner notes that, as per paragraph 0050 of Applicant’s specification, the limitation “seamless” is being interpreted to refer to “a brassiere or other garment having no seams, stitching, tacking, etc. internal to the periphery of a cup of the brassiere or other garment. Thus, while the cup's periphery may include seams or other stitching, the area of the cup that is within that periphery is free of seams, stitching, tacking, etc., in a ‘seamless’ brassiere or other garment.”

However, Jiang teaches a brassiere cup (see Figs. 1-3) formed of a plurality of at least partially overlapping material pieces (40, 70, 80), wherein at least one (80) of the overlapping material pieces is connected to a shoulder strap (50) of the brassiere (see Figs. 1-3) and extends from at least proximate a lateral side of the cup (at 60, see Fig. 3) towards a medial centerline of the brassiere (between each cup, see Fig. 3), wherein the at least one material component comprises a material piece folded in half  to define a folded edge (84) free of stitching along the folded edge (see Figs. 3 and 5 and paragraphs 0021-0023, note that component 80 is attached to the cup only at top edge 81, bottom edge 83, and underarm edge 82), the folded edge being a medial edge of the material component (see Figs. 3 and 5), so as to provide enhanced lateral support to the wearer’s breasts and to prevent the cup from becoming deformed with use (see paragraphs 0002, 0003, 0010, and 0024).
Therefore, based on Jiang’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Alva’s third material component from a material piece folded in half to define a folded edge free of stitching along the folded edge, the folded edge being a medial edge of the third material component; as doing so would provide enhanced lateral support to the wearer’s breasts and would also prevent the cup from becoming deformed with use.

Regarding claim 3, the modified garment of Alva (i.e., Alva in view of Sorensen and Jiang) is further disclosed wherein the folded edge (84 of Jiang) is a free edge along a length of 

Regarding claim 4, the modified garment of Alva (i.e., Alva in view of Sorensen and Jiang) is further disclosed wherein: the first material component (30 of Alva) and the second material component (42 of Alva) are releasably attachable (via releasable clasp 70, see Fig. 33 and paragraph 0061 of Alva) to the shoulder strap (74 of Alva); and
the third material component (56 of Alva/80 of Jiang) is affixed to the shoulder strap (see Figs. 1-4 and 16-17 and paragraph 0061 of Alva; note that the third material component is affixed to the shoulder strap 74 by clasp 70 at least when the garment is worn in a non-nursing configuration, and claim 4 does not require the third material component to be non-releasably affixed; see also Figs. 3 and 5 and paragraphs 0021-0024 of Jiang).

Regarding claim 5, the modified garment of Alva (i.e., Alva in view of Sorensen and Jiang) is further disclosed wherein: the first material component (30 of Alva) is outermost of the plurality of at least partially overlapping material components (30, 42, 56 of Alva; see Figs. 1, 10, and 33 and paragraphs 0051-0052 of Alva); and the third material component (56 of Alva) is innermost of the plurality of at least partially overlapping material components (see Figs. 16, 17, and 33 and paragraph 0061 of Alva).



Regarding claim 8, the modified garment of Alva (i.e., Alva in view of Sorensen and Jiang) is further disclosed wherein the second material component (42 of Alva) defines the second free edge (52 of Alva) along a portion of an upper periphery of the second material component (see Figs. 2-3, 8, 28, and 33; and paragraphs 0051-0052 and 0063 of Alva).

Regarding claim 9, the modified garment of Alva (i.e., Alva in view of Sorensen and Jiang) is further disclosed wherein the first material component (30 of Alva) is affixed to at least a portion of the second material component (42 of Alva) along at least one portion of the lower periphery (18 of Alva) of the at least one seamless cup (see Fig. 15 and paragraph 0056 of Alva, first material component 30 and second material component 42 are affixed to each other at least along a bottom lateral side corner, i.e., at the intersection of 84 and 86, of cup 12), leaving unaffixed the first free edge portion (32 of Alva) of the first material component along a central portion of the lower periphery of the at least one seamless cup (see Figs. 11, 25, and 28 and paragraphs 0051-0052 and 0063 of Alva, first free edge 32 extends at least along a central portion of the lower periphery 18 of cup 12).

Regarding claim 17, Alva discloses a garment (10) for nursing and for use with a breast pump (see at least Abstract, Fig. 28, and Fig. 33), comprising:
a pair of shoulder straps (74);

and a pair of brassiere cups (12), each brassiere cup of the pair of brassiere cups extending from the rib band along a lower periphery (18) of the brassiere cup to the pair of shoulder straps at an upper periphery (26) of the brassiere cup (see Figs. 1, 16, and 17), each cup comprising:
a first material component (68) non-releasably affixed to the one of the shoulder straps (see Figs. 16, 17, and 33 and paragraph 0061), the first seamless material component extending from the one of the pair of shoulder straps to at least proximate the lower periphery of the brassiere cup (see Figs. 16, 17, and 33) and defining a first free edge (lateral longitudinal edge of 68, which is unattached to other layers of cup 12, see Fig. 33) extending perpendicularly, relative to the rib band, from the lower periphery to the upper periphery of the brassiere cup (see at least Figs. 17 and 33, note that the lateral longitudinal edge of 68 extends perpendicularly relative to at least a portion of rib band 80; the Examiner notes that claim 17 as currently presented does not define an axis or direction of the rib band to which the perpendicular first free edge is “relative”); and
at least two other material components (30, 42) selectively connected to the one of the pair of shoulder straps, the at least two other material components overlapping the first material component (see Figs. 1-3 and 33) and comprising:
a second material component (30) extending from the upper periphery of the brassiere cup of the brassiere cup toward a second free edge (32) of the second material component, the second free edge being located adjacent the lower periphery of the brassiere cup (see Figs. 11, 25, and 28 and paragraphs 0051-0052 and 0063); and

Alva substantially discloses the invention as claimed above but fails to disclose wherein the first, second, and third material components are seamless.
However, Sorensen teaches wherein it is well-known to provide a nursing bra with seamless cups, to enhance wearer comfort (see paragraphs 0007, 0008, and 0010).
Therefore, based on Sorensen’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Alva’s first, second, and third material components to be seamless, as it is well-known to provide a nursing bra with seamless cups, to enhance wearer comfort.
Alva also fails to disclose wherein the first material component (68) comprises a folded-over material piece folded in half and having a folded edge, free of stitching, the folded edge forming the first free edge.
However, Jiang teaches a brassiere cup (see Figs. 1-3) formed of a plurality of at least partially overlapping material components (40, 70, 80), wherein a first material component (80) of the overlapping material pieces is connected to a shoulder strap (50) of the brassiere (see Figs. 1-3) and extends from the shoulder strap to at least proximate a lower periphery of the cup and defining a first free edge (84) extending perpendicularly to a rib band (20) of the brassiere, from the lower periphery to an upper periphery of the brasserie cup (see Figs. 3 and 5), wherein the first material component comprises a folded-over material piece folded in half and having a 
Therefore, based on Jiang’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Alva’s first material component from a folded-over material piece folded in half and having a folded edge, free of stitching, the folded edge forming the first free edge; as doing so would provide enhanced lateral support to the wearer’s breasts and would prevent the cup from becoming deformed with use.

Regarding claim 18, the modified garment of Alva (i.e., Alva in view of Sorensen and Jiang) is further disclosed wherein, of the first, second, and third seamless material components (68, 30, and 56 of Alva, respectively):
the second seamless material component (30 of Alva) is an outer material component (Figs. 1-4 and 33 of Alva); and
the third seamless material component (42 of Alva) is a middle material component (layer 42 is located between, i.e., in the middle of, layers 68 and 30; see Figs. 1-4, 16, 17, and 33 of Alva).

Regarding claim 20, the modified garment of Alva (i.e., Alva in view of Sorensen and Jiang) is further disclosed wherein the first free edge (84 of Jiang) of the first seamless material .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alva, Sorensen, and Jiang, as applied to claim 1 above, in view of McCall (US PG Pub 2013/0122780).
Regarding claim 7, Alva, Sorensen, and Jiang together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the second material component (42 of Alva) comprises multiple material layers.
However, McCall teaches a nursing bra (1) having a plurality of overlapping layers (see Fig. 1) comprising an inner support layer (9) extending from a lower periphery of the bra towards an upper periphery of the bra (see Fig. 16e), wherein the inner support layer may be formed as a single layer, double layer, or multilayer support (see paragraphs 00139- 00140), to alleviate breast bounce and to provide lift and support (see paragraph 00139).
Therefore, based on McCall’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Alva’s second material component to comprise multiple material layers, as doing so would alleviate breast bounce, and provide lift and support.

Claims 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alva in view of Jiang.
Regarding claim 10, Alva discloses a garment (10) for nursing and for use with a breast pump (see at least Abstract, Fig. 28, and Fig. 33), comprising:

a first material component (30) extending from an affixed edge (40) along an upper periphery (26) of the at least one brassiere cup to a free edge (32) that is parallel a lower periphery (18) of the at least one brassiere cup (see Figs. 11, 25, and 28 and paragraphs 0051-0052 and 0063);
a second material component (42) extending from an affixed edge (46) along the lower periphery of the at least one brassiere cup to a free edge (52) adjacent the upper periphery of the at least one brassiere cup (see Figs. 2-3, 8, 28, and 33; and paragraphs 0051-0052 and 0063; note that second free edge 52 is adjacent, or near to, the upper periphery 26 inasmuch as claimed); and
a third material component (56) extending from an affixed edge (58) adjacent the lower periphery of the at least one brassiere cup to a shoulder strap (74) of the garment (see Figs. 11-17 and at least paragraph 0056), the third component defining a free edge (66) crossing the free edge (52) of the second material component to define a nook (96, see Figs. 11-14 and paragraph 0055).
Alva substantially discloses the invention as claimed above but fails to further disclose wherein the third material component comprises a material piece folded in half with material layers of the material piece joined along a folded edge free of stitching, the folded edge being a medial edge of the third material component.
However, Jiang teaches a brassiere cup (see Figs. 1-3) formed of a plurality of at least partially overlapping material pieces (40, 70, 80), wherein at least one (80) of the overlapping material pieces is connected to a shoulder strap (50) of the brassiere (see Figs. 1-3) and extends from at least proximate a lateral side of the cup (at 60, see Fig. 3) towards a medial centerline of 
Therefore, based on Jiang’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed Alva’s third material component from a material piece folded in half to define a folded edge free of stitching along the folded edge, the folded edge being a medial edge of the third material component; as doing so would provide enhanced lateral support to the wearer’s breasts and would also prevent the cup from becoming deformed with use.
As modified, the third material component would (80 of Jiang) would define a free edge (84 of Jiang) crossing the free edge (52 of Alva) of the second material component (42 of Alva) to define a nook (see Figs. 11-14 of Alva in relation to Fig. 3 of Jiang).

Regarding claim 13, the modified garment of Alva (i.e., Alva in view of Jiang) is further disclosed wherein the folded edge (84 of Jiang) of the third material component (80 of Jiang) forms the free edge of the third material component (see Figs. 3 and 5 and paragraphs 0021-0025 of Jiang, side support component 80 is attached to the cup only at top edge 81, bottom edge 83, and underarm edge 82 of the component).



Regarding claim 15, the modified garment of Alva (i.e., Alva in view of Jiang) is further disclosed wherein the first material component (30 of Alva) extends along the entire height of the at least one brassiere cup (12 of Alva, see Fig. 1 of Alva).

Regarding claim 16, the modified garment of Alva (i.e., Alva in view of Jiang) is further disclosed wherein the second material component (42 of Alva) comprises a lateral upper edge (upper lateral portion of free edge 52 of Alva) unaffixed to the first material component (30 of Alva) and the third material component (56 of Alva; see Figs. 2-3, 8, 28, and 33; and paragraphs 0051-0052 and 0063 of Alva).

Claims 11-12, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Alva and Jiang, as applied to claim 10 above, in view of Perez (US PG Pub 2012/0129427).
Regarding claim 11, Alva and Jiang together teach the limitations of claim 10, as discussed above, but fail to further teach wherein the second material component (42 of Alva) 
However, Perez teaches a nursing brassiere cup (11, see Figs. 3-4 and 6) comprising a plurality of overlapping material components (30, 40, 20), including a second material component (40) wherein the second material component comprises a pair of second material component layers (49, 49a, see Figs. 6-8 and paragraphs 0019-0020), each extending from an affixed edge along the lower periphery of the brassiere cup to a free edge adjacent an upper periphery of the brassiere cup, each of the second material component layers defining a free layer edge (free upper edges of layers 49, 49a as seen in Fig. 8, see also Figs. 4 and 6-7 and paragraphs 0019-0029), to allow the brassiere cup to receive an absorbent pad (50) for nursing purposes (see paragraphs 0019-0020).
Therefore, based on Perez’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Alva’s second material component to comprise a pair of second material component layers, each of the second material component layers extending from the affixed edge along the lower periphery of the at least one brassiere cup to the free edge adjacent the upper periphery of the at least one brassiere cup, each of the second material component layers defining a free layer edge; as doing so would allow the brassiere cup to receive an absorbent pad for nursing purposes.

Regarding claim 12, the modified garment of Alva (i.e., Alva in view of Jiang and Perez) is further disclosed wherein the free layer edges (free upper edges of layers 49, 49a as seen in .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alva, Sorensen, and Jiang, as applied to claim 18 above, in view of Kawasaki (US PG Pub 2017/0042256). 
Regarding claim 19, Alva, Sorensen, and Jiang together teach the limitations of claim 18, as discussed above, but fail to further teach wherein the rib band (80 of Alva) is defined by a folded edge of material of the middle material component along the lower peripheries of the brassiere cups.
	However, Kawasaki teaches a nursing bra (4) having a middle material component (14) and a rib band (18, see Figs. 1-5B and paragraphs 0039-0045), wherein the rib band is defined by a folded edge of material of the middle material component along the lower peripheries of the brassiere cups (see paragraph 0045), so as to allow the rib band to provide additional support around the bottom of the bra (see paragraph 0045).
Therefore, based on Kawasaki’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Alva’s rib band to be defined by a folded edge of material of the middle material component along the lower peripheries of the brassiere cups, as doing so would allow the rib band to provide additional support around the bottom of the bra/garment.



Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 22, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732